ACCEPTED
                                                                                         03-15-00376-CV
                                                                                                 6390585
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     8/6/2015 3:31:54 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          CAUSE NO. 03-15-00376-CV

DELORES GALVAN,                          §                     COURT  OFIN
                                                                   FILED
                                                                3rd COURT OF APPEALS
APPEALS                                                             AUSTIN, TEXAS
    Appellant,                §                                 8/6/2015 3:31:54 PM
                              §                                   JEFFREY D. KYLE
                              §                                         Clerk
vs.                           §                     THIRD JUDICIAL DISTRICT
                              §
                              §
ROBERT LEAK, Individually and §
ZEBRA INSTRUMENTS             §
CORPORATION,                  §
    Appellees.                §                             STATE OF TEXAS


  APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

      COMES NOW, Delores Galvan, Appellant herein, requesting a forty-five

(45) day extension to file her Appellant’s Brief.

      Appellant’s Brief is due August 14, 2015. Appellant seeks a forty-five (45)

day extension. In the past thirty (30) days, Appellant’s counsel has prepared for

several pretrials/trials, tried two cases, attended several depositions, and prepared

for two cases set for trial in the next two (2) weeks. While significant time has

been spent on this brief, Appellant respectfully requests a forty-five (45) day

extension so that justice may be done.

                                              Respectfully submitted,

                                              LAW OFFICE OF SCOTT OGLE

                                              By: _/s/_Scott Ogle
                                                   Scott Ogle
                                           State Bar No. 00797170
                                           2028 W. Ben White Blvd.
                                           Austin, Texas 78704
                                           Telephone: (512) 442-8833
                                           Facsimile: (512) 442-3256
                                           soglelaw@peoplepc.com




                        CERTIFICATE OF CONFERENCE

      I certify that I conferred with opposing counsel on August 5, 2015 and

opposing counsel does not oppose this Motion.



                                                _/s/Scott Ogle
                                                      Scott Ogle
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has

been delivered to all counsel of record in accordance with the Texas Rules of Civil

Procedure, on this the 6th day of August, 2015.


      Christopher Stanley
      Sneed Vine & Perry
      1104 S. Church Street
      Georgetown, Texas 78626
      Via email: gtwnfilings@sneedvine.com
      Via facsimile: (512) 819-9707



                                                   _/s/Scott Ogle
                                                         Scott Ogle